IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CLAIN BRANDT, AN INDIVIDUAL,                           No. 83667
                 Appellant,
                 vs.
                 JOSHUA SMITH, A MEMBER ON
                 BEHALF OF HIMSELF AND
                 DERIVIATIVELY ON BEHALF OF
                 NOMINAL DEFENDANTS JOSHCO                                  FILED
                 GROUP, LLC, D/B/A VETERAN
                 BENEFITS GUIDE, JOSHCO GROUP                               JAN 1 9 2022
                 TECH, LLC, VETERAN BENEFITS                                        A. BROWN
                                                                         CLERIg B7PREME COURT
                 GUIDE NV, LLC, VETERAN BENEFITS                        ay
                                                                               s.

                 GUIDE CA, LLC, AND KPC HOLDINGS                            DEPUTY  CL B
                                                                                  IS-4tRit1/4/

                 LTD, LLC; LAUREN SMITH, A
                 MEMBER ON BEHALF OF HERSELF
                 AND DERIVIATIVELY ON BEHALF OF
                 NOMINAL DEFENDANTS JOSHCO
                 GROUP, LLC, D/B/A VETERAN
                 BENEFITS GUIDE, JOSHCO GROUP
                 TECH, LLC, VETERAN BENEFITS
                 GUIDE NV, LLC, VETERAN BENEFITS
                 GUIDE CA, LLC, AND KPC HOLDINGS
                 LTD, LLC; VETERAN BENEFITS
                 ADVANTAGE, A CALIFORNIA
                 LIMITED LIABILITY COMPANY;
                 JOSHUA SMITH, AN INDIVIDUAL;
                 LAUREN SMITH, AN INDIVIDUAL;
                 AND MICHAEL LICARI, AN
                 INDIWDUAL,
                 Respondents.

                      ORDER DISMISSING APPEAL AND RESOLVING MOTIONS

                            This is an appeal from a district court order granting a motion
                 to confirm compliance with settlement term sheet and a district court order
                 granting a motion to enforce settlement. Eighth Judicial District Court,
                 Clark County; Nancy L. Allf, Judge.
SUPREME COURT
      OF
    NEVADA

OD) 1947A trem
                                                                                 2,--016/ 30
                              Respondents have filed a joint motion to dismiss this appeal for
                  lack of jurisdiction and request for sanctions pursuant to NRAP 38. Brandt
                  opposes the motion and respondents have filed a reply.
                              Both parties have also filed motions to redact or seal certain
                  exhibits to the joint motion and opposition. The motions are granted. See
                  SRCR 7. The redacted joint motion to dismiss was filed on November 5,
                  2021, and the redacted opposition was filed on November 12, 2021. The
                  clerk of this court shall file, under seal, the joint motion received on
                  November 12, 2021, and the opposition received on November 19, 2021.
                             "Mhis court has jurisdiction to entertain an appeal only where
                  an appeal is authorized by statute or court rule." Valley Bank of Nevada V.
                  Valley Bank of Nevada v. Ginsburg, 110 Nev. 440, 444, 874 P.2d 729, 732
                  (1994). The two orders identified in appellant's notice of appeal are
                  interlocutory orders and no statute or court rule authorizes an appeal from
                  either order. See id., at 444-445, 874 P.2d at 733 (declining to construe a
                  pre-dismissal order that approved a proposed settlement as the final
                  judgment). The final judgment in this matter is the stipulation and order
                  dismissing the case with prejudice that was entered on October 15, 2021.
                  See id. at 445, 733; see also NRAP 3A(b)(1) (identifying a final judgment
                  entered in an action as an appealable determination); NRAP 4(a)(3)
                  (providing that a stipulation that dismisses all unresolved claims pending
                  in an action is a final judgment for appellate purposes). Although this
                  appeal is timely from the final judgment, NRAP 4(a)(1), and interlocutory
                  orders generally may be challenged when appealing from the final
                  judgment, see Consol. Generator-Nev., Inc. v. Cummins Engine Co., 114 Nev.
                  1304, 1312, 971 P.2d 1251, 1256 (1998), we conclude we lack jurisdiction
                  because appellant lacks standing to appeal.

SUPREME Cauca
      OF
    NEVADA
                                                       2
(0) 1947A 4601,
            "A party has the right to appeal when the party is aggrieved by
a final, appealable judgment or order." Jacinto v. PennyMae Corp., 129 Nev.
300, 303, 300 P.3d 724, 726 (2013); sëe also NRAP 3A(a) (A party who is
aggrieved by an appealable judgment or order may appeal from that
judgment or order, with or without first moving for a new trial."). Here,
appellant stipulated to the dismissal of all claims raised in his action below
with prejudice and appellant admits he is not challenging the dismissal of
those claims. Although appellant is aggrieved by the interlocutory orders
he wisheS to challenge on appeal, see Jacinto, 129 Nev. at 303, 300 P.3d at
726 (defining aggrieved for purposes of NRAP 3A(a)), he is not aggrieved by
the final judgment. Therefore, we conclude appellant lacks standing to
appeal and we grant respondent& motion to dismiss this appeal. However,
we deny respondents request to impose sanctions pursuant to NRAP 38.
Accordingly, we
            ORDER this appeal DISMISSED.




                         Parraguirre


                            J.                                        , J.
Hardesty                                   Stiglich


cc:   Hon. Nancy L. Allf, District Judge
      Persi J. Mishel, Settlement Judge
      McDonald Carano LLP/Las Vegas
      Garman Turner Gordon
      Brownstein Hyatt Farber Schreck, LLP/Las Vegas
      Holland & Hart LLP/Las Vegas
      Lipson Neilson P.C.
      Eighth District Court Clerk



                                       3